DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-7, 11, 13-14, 18, 20 are pending.  
Response to Amendment
Applicant’s amendment of 01/07/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 2, 6-7, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation).
 Regarding claims 1 and 20, Yoshida teaches a multilayer film ([0059]) that includes a coating layer of an oxazoline copolymer, an acrylic resin (including more than 40wt% of alkyl methacrylate as claimed, [0027], e.g., methyl (meth)acrylate as claimed, [0028]), and a urethane resin (e.g., from dimethylolpropionic acid and hexamethylene diisocyanate, a non-cyclic compound as claimed, [0015], [0039]-[0041]) and has a thickness of 10 nm -5 microns ([0057]) which substantially overlaps the claimed range (of claim 20). The oxazoline copolymer is formed from an unsaturated group containing oxazoline compound (e.g., isopropenyl-oxazoline as claimed) and a mixture of other unsaturated polymerizable compounds (e.g., including methyl methacrylate) ([0019]-[0022]). Yoshida teaches oxazoline copolymer at 10-80%, acrylate at 10-80%, and urethane at 10-70% ([0015]), which overlaps the claimed amounts. Yoshida teaches 
Yoshida also teaches that the substrate is polyester and has a thickness of 2-500 microns ([0055], [0057]). The coating formed on the substrate is crosslinked as claimed ([0055], the heat treatment of the reactive compounds discussed above and below, which have the same reactive groups as in the present application, will inherently produce crosslinking).
At [0024] Yoshida teaches an amount of the oxazoline resin that overlaps the amounts in [0040] of the present specification, and the molar percent of oxazoline groups in that resin (Yoshida, [0024], teaching that 0.4-9 mmol/g of oxazoline in the oxazoline resin) overlaps the amounts in the specification ([0038]), such that the oxazoline mol% of claim 1 appears to be overlapped by Yoshida.
Yoshida does not disclose the ethylene glycol monomer in the oxazoline resin ingredient as claimed.  However, Okawara is also directed to aqueous compositions used for barrier laminates comprising acid functional acrylate polymers and oxazoline copolymers (as crosslinking agents) with the same oxazoline monomer as in Yoshida and a combination of methyl methacrylate and methoxypolyethylene glycol (meth)acrylate monomers (like the acrylate co-monomers generally called for in Yoshida) and with the methoxypolyethylene glycol (meth)acrylate being a hydrophilic monomer that improves aqueous compatibility of the oxazoline resin (recall that Yoshida calls for an aqueous oxazoline resin) (see abstract, [0066]-[0078]).  Okawara also teaches that the content of oxazoline group repeating units is not limited, may be 5 wt% or more, and the amount effects the degree of crosslinking ([0077]).  The above wt% appears to overlap the claimed mol% range when converted from wt to mol.  Additionally, given that the oxazoline repeating unit content is an art-recognized result effective variable that 
Thus, it would have been obvious to have added the methoxypolyethylene glycol (meth)acrylate co-monomer from Okawara in addition to the oxazoline and methyl methacrylate co-monomers already generally called for in Yoshida because Okawara teaches that such a comonomer improves the aqueousness of the oxazoline resin (as desired by Yoshida) and also because such a comonomer is known in Okawara as a suitable comonomer for oxazoline-acrylate copolymers that crosslink with acrylic acid copolymers (i.e., the same functionality desired in Yoshida).  It would also have been obvious to have used the above amount of oxazoline groups from Okawara to provide a sufficient degree of crosslinking.
In addition and as an alternative to the teachings of Okawara, Uchida is also directed to a composition that provides water resistance (like in Yoshida) and that includes an acid functional acrylic resin and an oxazoline copolymer as crosslinker (as in Yoshida) and exemplifies that the copolymer is formed from 126 g of methyl methacrylate, 84 g of methoxypolyethylene glycol acrylate, and 210 g of 2-isopropenyl-2-oxazoline (as in the present application and comprising monomers already taught in Yoshida) (see abstract, [0054]-[0055], [0081], [0091], [0160]).  The above amounts appear to fall within the claimed mol% range because they are the same amounts used in the present specification.  Additionally, Uchida teaches that the amount of oxazoline group containing repeating units effects curing degree, water resistance, durability and storage stability ([0102]) and thus it would have been additionally obvious to have adjusted the amount of oxazoline group containing repeating units (including to values to within the claimed range) as 
 Thus, it would have been obvious to have used the oxazoline copolymer crosslinker from Uchida as the oxazoline copolymer crosslinker called for in Yoshida because Uchida exemplifies it (i.e., prefers it) and because it provides the same functionality desired in Yoshida (i.e., crosslinking of an acid acrylate polymer to produce a water resistant coating).  The amount of oxazoline group containing repeating units is also obvious to optimize in modified Yoshida based on the teachings of Uchida discussed above.
Yoshida teaches that the acrylate and urethane resins should have carboxylic groups and that carboxylic groups improve compatibility in the aqueous coating composition ([0025]-[0026], [0037]). Yoshida does not teach the acid values of these resins. 
However, Harada is also directed to a multilayer article that includes a coating comprising an aqueous acrylate resin (as in Yoshida) and (like Yoshida) teaches that carboxylic groups in the acrylate resin improve water compatibility (i.e., storage stability) of the aqueous acrylic resin as well as provides improved mechanical and freeze stability and suggests an acid value range of 2-60 which overlaps the claimed range (see abstract, first paragraph of page 4, and first paragraph of page 7).  Thus, it would have been obvious to have used the acid value of Harada for the aqueous acrylic resin in Yoshida because Harada teaches that it provides improved compatibility/stability (as sought by Yoshida) and also because Harada teaches that it provides improved mechanical and freeze stability.
Uchida is also directed to a multilayer article that includes a coating comprising an aqueous urethane resin (as in Yoshida) and (like Yoshida) teaches that carboxylic groups in the urethane resin improve water compatibility (i.e., solubility and dispersability) of the aqueous 
Yoshida does not teach the claimed ratio relationship. However, the amount of oxazoline group compound relative to acrylates and urethanes substantially overlaps the amounts recited in the present specification.  At [0024] Yoshida teaches an amount of the oxazoline resin that
overlaps the amounts in [0040] of the present specification, and the molar percent of oxazoline groups in that resin (Yoshida, [0024], teaching that 0.4-9 mmol/g of oxazoline in the oxazoline resin) overlaps the amounts in the specification ([0038]). Also the relative amount of acrylates and urethanes in Yoshida at [0015] overlaps the amounts of acrylates and urethanes in the present specification at page 11. Furthermore, the amount of carboxyl groups (i.e., the KOH number) of the acrylate and urethane resins in modified Yoshida includes the values in the present specification. Also, Yoshida teaches a polyester substrate with an overlapping thickness to that used in the present specification. Based on the above amounts of acrylate and urethane resins and oxazoline resin, and also the amount of reactive groups in each of these ingredients, because these amounts includes the amounts of the present specification they inherently include amounts that will result in a crosslinked resin with the same amount of residual oxazoline groups relative to polyester bonds as in the present specification. Therefore, because the IR peaks recited in claim 1 correspond to the relative amounts of oxazoline and acrylate and/or urethane polyester groups (present specification [0028], [0030], [0031]), and because the thickness of the coating and polyester substrate in Yoshida overlaps the claimed thickness (as explained above), the 
Regarding claim 2, Yoshida teaches an inorganic film on the coating layer. This inorganic layer is considered ''laminated” because it is formed as a layer over the coating layer.
Also, ''laminated” is considered a product by process limitation and is not given patentable weight. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Regarding claim 6, as explained above, Yoshida teaches a mmole/g amount of oxazoline of 0.4-9 mmol/g, which substantially overlaps the claimed range. 
Regarding claim 7, as explained above, Yoshida teaches urethane resin in the coating.
Claim(s) 3, 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation), as applied to claim 1 above, and further in view of Sakai (JP 2006-052298, provided by applicant, see machine translation).
 Regarding claim 3, Yoshida teaches all of the above subject matter (including the inorganic layer, see above). Yoshida also teaches that after the inorganic coating is formed over the coating layer it may be protected with a protecting coating ([0059]). Yoshida does not teach the protective layer of claim 3. Sakai teaches a protective layer formed over metal oxide films 
Sakai over the inorganic layer of Yoshida in order to provide a layer with good solvent resistance.
Sakai teaches that the protective layer is applied to form a laminate ([0024]) and the layers of the combination of Yoshida and Sakai are considered ''laminated” because they are formed as overlapping layers. Also, ''laminated” is considered a product by process limitation and is not given patentable weight. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Regarding claim 13, as explained above, Yoshida teaches a mmole/g amount of oxazoline of 0.4-9 mmol/g, which substantially overlaps the claimed range. 
Regarding claim 14, as explained above, Yoshida teaches urethane resin in the coating.

18.    Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation), as applied to claim 1 above, and further in view of Hideo (JP 2001-026749, provided by Applicant, see machine translation).

Hideo teaches that the protective layer is applied to form a laminate (see abstract) and the layers of the combination of Yoshida and Hideo are considered ''laminated” because they are formed as overlapping layers. Also, ''laminated” is considered a product by process limitation and is not given patentable weight. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation), as applied to claim 1 above, and further in view of Matsuda et al. (U.S. 5,725,958)
Regarding claim 11, Yoshida teaches all of the above subject matter. Yoshida teaches that the inorganic layer may be a mixture of metal oxides including oxides of silicon and aluminum but does not disclose a composite oxide ([0059]). Matsuda disclose that in gas barrier films (col. 1, lines 5-15, the film of Yoshida is also a gas barrier film, [0079]), excellent gas barrier properties result from using a composite oxide of aluminum and silicon (col. 4, lines 5-25). Hence it would have been obvious to one having ordinary skill in the art to have used the composite oxide of Matsuda as the inorganic oxide material of Yoshida in order to improve gas barrier properties.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation), in view of Sakai (JP 2006-052298, provided by applicant, see machine translation), as applied to claim 13 above, and further in view of Matsuda et al. (U.S. 5,725,958)
Regarding claim 18, modified Yoshida teaches all of the above subject matter. Yoshida teaches that the inorganic layer may be a mixture of metal oxides including oxides of silicon and aluminum but does not disclose a composite oxide ([0059]). Matsuda disclose that in gas barrier films (col. 1, lines 5-15, the film of Yoshida is also a gas barrier film, [0079]), excellent gas barrier properties result from using a composite oxide of aluminum and silicon (col. 4, lines 5-25). Hence it would have been obvious to one having ordinary skill in the art to have used the composite oxide of Matsuda as the inorganic oxide material of Yoshida in order to improve gas barrier properties.

Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The amendment to the range of acid values appears to overcome that issue with respect to commensurate in scope and unexpected results.
The amendment to the type of alkyl group in the acrylic resin appears to be significantly narrower but it still remains unclear what type acrylic acid ester is used in the acrylic resin in the examples (i.e., the examples just say “acrylic acid ester copolymer”).  Although methyl and ethyl (meth)acrylate are generally the most commonly used in the art, without evidence that these types of acrylates were used in the examples, the Examiner cannot conclude that the narrowed scope as claimed matches the scope of the examples.  If the examples are shown (with evidence) to use these types of resins, it would appear that this issue with respect to commensurate in scope and unexpected results is also resolved.
The narrowed scope of the oxazoline group content mol% is also noted with appreciation, but again it is difficult for the examiner to determine if this amount is commensurate in scope with the examples because the examples indicate the content as mmol/g, not mol%.  Applicant may provide evidence indicating the mol% of oxazoline in the examples or it may be simpler to just incorporate the limitation of claim 6 into claim 1 (because claim 6 matches the units of the examples and appears to be commensurate in terms of the amount of oxazoline).
Regarding the acrylic repeating units in the oxazoline resin, Applicant argues that the type of acrylic group is not relevant for this ingredient because it forms the skeleton of the 
Regarding the type of polyethylene glycol repeating unit in the oxazoline resin, Applicants remarks are similarly not persuasive.  Applicant argues that these repeating units effect compatibility and crosslinking reaction efficiency.  As indicated above, even if oxygen permeability is not explicitly mentioned, that does not mean that the polyethylene glycol 
It is noted that it remains unclear what MW of “polyethylene glycol” is used in the polyethylene glycol repeating unit in the oxazoline resin of the examples.  It is therefore unclear what sort of limitation on the polyethylene glycol repeating units in the claims would be commensurate in scope with the polyethylene glycol repeating units in the examples.
Therefore, the type of acrylate ester and ethylene glycol repeating units, and their relative amount in the oxazoline resin, are maintained as being relevant in the commensurate in scope analysis and the claims are not commensurate in scope with the types and amounts of those repeating units used in the examples.  
Based on the above, the prima facie case of obviousness is maintained and, although there are examples demonstrating unexpected results, the claims remain non-commensurate in scope with those examples.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787